Case: 21-50558     Document: 00516069504         Page: 1     Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 21-50558                           October 26, 2021
                            consolidated with
                                                                        Lyle W. Cayce
                                No. 21-50568
                                                                             Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramon Diaz-Quintana,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-23-1
                            USDC No. 4:15-CR-233-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50558      Document: 00516069504           Page: 2   Date Filed: 10/26/2021




                            No. 21-50558 c/w No. 21-50568


          Ramon Diaz-Quintana appeals his conviction and sentence under
   8 U.S.C. §§ 1326(a) and (b)(2), along with the revocation of the term of
   supervised release he was serving at the time of the offense. Because his
   appellate brief does not address the validity of the revocation or the
   revocation sentence, he abandons any challenge to that judgment. See Yohey
   v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          For the first time on appeal, Diaz-Quintana contends that it violates
   the Constitution to treat a prior conviction that increases the statutory
   maximum under § 1326(b)(2) as a sentencing factor, rather than an element
   of the offense. He correctly concedes that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but wishes to
   preserve it for further review.
          The Government moves without opposition for summary affirmance
   or, alternatively, for an extension of time to file its brief. As the Government
   asserts and as Diaz-Quintana concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625–26
   (5th Cir. 2007). Thus, because the Government’s position “is clearly right
   as a matter of law so that there can be no substantial question as to the
   outcome of the case,” summary affirmance is proper. Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.
   The Government’s alternative motion for an extension of time is DENIED
   AS MOOT.




                                          2